Citation Nr: 0830686	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In July 2006, the veteran testified during a videoconference 
hearing before the undersigned acting Veterans Law Judge.  

In October 2006, the Board denied the veteran's claim on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2008, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's October 
2006 decision.  In an April 2008 order, the Court granted the 
joint motion and remanded the case to the Board for further 
action.  Later in April 2008, the Board contacted the veteran 
by letter, with a copy of the correspondence to the veteran's 
representative, and notified him of the right to submit 
additional argument and/or evidence within 90 days concerning 
the remanded issue on appeal.  In August 2008, the veteran's 
representative submitted an Appellant's Brief in which 
additional argument was made with respect to the veteran's 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2007).  
This includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
in September 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a nonservice-connected disability by a 
service-connected disability is judged.  Although VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation could be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, consideration 
is to be given to the version of 38 C.F.R. § 3.310 in effect 
before the change, which is more favorable to the claimant.  

The Board notes that the veteran was provided a VA 
examination in March 2003 with respect to his claim.  In the 
report of March 2003 VA examination the examiner opined that 
the veteran's hypertension was less likely than not secondary 
to service-connected diabetes mellitus.  However, the 
examiner failed to offer an opinion as to whether the 
veteran's hypertension had been aggravated by service-
connected diabetes mellitus.  Allen, 7 Vet. App. at 439.  

In light of the above, the Board finds that the veteran 
should be scheduled to undergo an additional VA examination.  
Such examination should include a well reasoned medical 
opinion addressing the nature and etiology of any diagnosed 
hypertension, which is based upon consideration of the 
veteran's documented history and assertions through review of 
the claims file.  In doing so, the examiner should opine as 
to whether the veteran's hypertension is related to military 
service or is proximately due to or aggravated by service-
connected diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 
2002).  

(The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claim.  See 38 C.F.R. § 3.655 (2007).)

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be scheduled for a 
VA medical examination.  The entire 
claims file, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner designated to 
examine the veteran.  The examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

Following an examination of the veteran, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed 
hypertension is related to the veteran's 
period of military service; or (a) was 
caused or (b) aggravated (i. e., 
permanently worsened) by the veteran's 
service-connected diabetes mellitus.  The 
bases for any opinion provided should be 
explained in detail.

2.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

3.  After undertaking any other 
development deemed appropriate, the claim 
on appeal should be re-adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


